ACCEPTED
                                                                                  06-15-00060-CV
                                                                       SIXTH COURT OF APPEALS
                                                                             TEXARKANA, TEXAS
                                                                             9/10/2015 1:30:11 PM
                                                                                 DEBBIE AUTREY
                                                                                           CLERK

                              NO. 06-15-00060-CV

                          THE STATE OF TEXAS           FILED IN
                                                6th COURT OF APPEALS
                                                  TEXARKANA, TEXAS
                         COURT OF APPEALS       9/10/2015 1:30:11 PM
                                                    DEBBIE AUTREY
             SIXTH   DISTRICT OF TEXAS AT TEXARKANA Clerk


                  SHARLEEN WILSON ALLEN, Appellant

                                      v.

                         BYRON WILSON, Appellee



              NOTICE OF APPEARANCE OF COUNSEL


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW, Scott Smith and enters his appearance as attorney of record

for Byron Wilson, Appellee.


                                  ~~bmitted,

                                   -l-t \       \,
                                 By:\~)
                                    Scott S ·
                                    State Bar Number 18688900
                                    120 South Crockett Street
                                    P.O. Box 354
                                    Sherman, Texas 75091-0354
                                    e-mail smithlaw@airmail.net
                                    Facsimile (903) 870-1446
                                    Telephone (903) 868-8686
                               CERTIFICATE OF SERVICE

       I do hereby certify that a true and correct copy of the above and foregoing document was
served by efile, on this September 10, 201 .        /-~,




                                               1